O’DWYER, J.
The evidence clearly showed a meeting of the minds of the parties upon all the terms of the lease. Nothing was left open. *430All the terms having been definitely agreed upon, the formal execution of the lease was not necessary to the consummation of the contract. Defendant’s objection to the reading of the deposition of the witness Jones is without merit, but, if the objection was good, it is unavailable on appeal, as no exception was taken to the ruling.
The evidence fully justifies the verdict, and the judgment and order appealed from should be affirmed, with costs.
HASCALL, J., concurs.